

113 S987 RS: Free Flow of Information Act of 2013
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 238113th CONGRESS1st SessionS. 987[Report No. 113–118]IN THE SENATE OF THE UNITED STATESMay 16, 2013Mr. Schumer (for himself, Mr. Graham, Mr. Tester, Ms. Klobuchar, Mr. Harkin, Mr. Bennet, Mrs. Murray, Mr. Udall of New Mexico, Mr. Baucus, Ms. Cantwell, Mrs. Boxer, Mr. Isakson, Ms. Baldwin, Mr. Blumenthal, Mr. Blunt, Mrs. Gillibrand, Mrs. McCaskill, Mr. Coons, Ms. Hirono, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryNovember 6, 2013Reported by Mr. Leahy,
			 with an amendmentStrike out all after the enacting clause and insert
			 the part printed in italicA BILLTo maintain the free flow of information to the public by
		  providing conditions for the federally compelled disclosure of information by
		  certain persons connected with the news media.1.Short titleThis Act may be cited as the
			 Free Flow of Information Act of
			 2013.2.Compelled
			 disclosure from covered persons(a)Conditions for
			 compelled disclosureIn any
			 proceeding or in connection with any issue arising under Federal law, a Federal
			 entity may not compel a covered person to comply with a subpoena, court order,
			 or other compulsory legal process seeking to compel the disclosure of protected
			 information, unless a Federal court in the jurisdiction where the subpoena,
			 court order, or other compulsory legal process has been or would be issued
			 determines, after providing notice and an opportunity to be heard to such
			 covered person—(1)that the party
			 seeking to compel disclosure of the protected information has exhausted all
			 reasonable alternative sources (other than a covered person) of the protected
			 information; and(2)that—(A)in a criminal
			 investigation or prosecution—(i)if the party
			 seeking to compel disclosure is the Federal Government, based on public
			 information or information obtained from a source other than the covered
			 person, there are reasonable grounds to believe that a crime has
			 occurred;(ii)based on public
			 information or information obtained from a source other than the covered
			 person, there are reasonable grounds to believe that the protected information
			 sought is essential to the investigation or prosecution or to the defense
			 against the prosecution;(iii)the Attorney
			 General certifies that the decision to request compelled disclosure was made in
			 a manner consistent with section 50.10 of title 28, Code of Federal
			 Regulations, if compelled disclosure is sought by a member of the Department of
			 Justice in circumstances governed by section 50.10 of title 28, Code of Federal
			 Regulations; and(iv)the covered
			 person has not established by clear and convincing evidence that disclosure of
			 the protected information would be contrary to the public interest, taking into
			 account both the public interest in gathering and disseminating the information
			 or news at issue and maintaining the free flow of information and the public
			 interest in compelling disclosure (including the extent of any harm to national
			 security); or(B)in a matter other
			 than a criminal investigation or prosecution, based on public information or
			 information obtained from a source other than the covered person—(i)the protected
			 information sought is essential to the resolution of the matter; and(ii)the party seeking
			 to compel disclosure of the protected information has established that the
			 interest in compelling disclosure clearly outweighs the public interest in
			 gathering and disseminating the information or news at issue and maintaining
			 the free flow of information.(b)Limitations on
			 content of informationA subpoena, court order, or other
			 compulsory legal process seeking to compel the disclosure of protected
			 information under subsection (a) shall, to the extent possible, be narrowly
			 tailored in purpose, subject matter, and period of time covered so as to avoid
			 compelling disclosure of peripheral, nonessential, or speculative
			 information.3.Exception
			 relating to criminal conduct(a)In
			 generalSection 2 shall not
			 apply to any information, record, document, or item obtained as the result of
			 the eyewitness observations of, or obtained during the course of, alleged
			 criminal conduct by the covered person, including any physical evidence or
			 visual or audio recording of the conduct.(b)ExceptionThis
			 section shall not apply, and, subject to sections 4 and 5, section 2 shall
			 apply, if the alleged criminal conduct is the act of communicating the
			 documents or information at issue.4.Exception to
			 prevent death, kidnapping, substantial bodily injury, sex offenses against
			 minors, or incapacitation or destruction of critical
			 infrastructureSection 2 shall
			 not apply to any protected information that is reasonably necessary to stop,
			 prevent, or mitigate a specific case of—(1)death;(2)kidnapping;(3)substantial bodily
			 harm;(4)conduct that
			 constitutes a criminal offense that is a specified offense against a minor (as
			 those terms are defined in section 111 of the Adam Walsh Child Protection and
			 Safety Act of 2006 (42 U.S.C. 16911)), or an attempt or conspiracy to commit
			 such a criminal offense; or(5)incapacitation or destruction of critical
			 infrastructure (as defined in section 1016(e) of the USA PATRIOT Act (42 U.S.C.
			 5195c(e))).5.Exception to
			 prevent terrorist activity or harm to the national security(a)In
			 generalSection 2 shall not
			 apply to any protected information if—(1)the party seeking to compel disclosure is
			 the Federal Government; and(2)(A)in a criminal
			 investigation or prosecution of the allegedly unlawful disclosure of properly
			 classified information, the court finds by a preponderance of the evidence that
			 the protected information for which compelled disclosure is sought would
			 materially assist the Federal Government in preventing or mitigating—(i)an act of
			 terrorism; or(ii)other acts that
			 are reasonably likely to cause significant and articulable harm to national
			 security; or(B)in any other
			 criminal investigation or prosecution, the court finds by a preponderance of
			 the evidence that the protected information for which compelled disclosure is
			 sought would materially assist the Federal Government in preventing,
			 mitigating, or identifying the perpetrator of—(i)an act of
			 terrorism; or(ii)other acts that
			 have caused or are reasonably likely to cause significant and ar­tic­u­la­ble
			 harm to national security.(b)DeferenceIn
			 assessing the existence or extent of the harm described in subsection (a), a
			 Federal court shall give appropriate deference to a specific factual showing
			 submitted to the court by the head of any executive branch agency or department
			 concerned.(c)Relationship to
			 section 2Subsection (a) shall not apply, and, subject to
			 sections 3 and 4, section 2 shall apply, to any criminal investigation or
			 prosecution of the allegedly unlawful disclosure of properly classified
			 information other than one in which the protected information is sought by the
			 Federal Government to prevent or mitigate the harm specified in subsection
			 (a)(2)(A). In considering the extent of any harm to national security when
			 applying section 2 to such cases, a Federal court shall give appropriate
			 deference to any specific factual showing submitted to the court by the head of
			 any executive branch agency or department concerned.(d)Subsequent
			 unlawful disclosureThe potential for a subsequent unlawful
			 disclosure of information by the source sought to be identified shall not, by
			 itself and without any showing of additional facts beyond such potential
			 disclosure, be sufficient to establish that compelled disclosure of the
			 protected information would materially assist the Federal Government in
			 preventing or mitigating—(1)an act of
			 terrorism; or(2)other acts that
			 are reasonably likely to cause significant and articulable harm to national
			 security.6.Compelled
			 disclosure from communications service providers(a)Conditions for
			 compelled disclosure(1)In
			 generalExcept as provided in paragraph (2), if any document or
			 other information from the account of a person who is known to be, or
			 reasonably likely to be, a covered person is sought from a communications
			 service provider, sections 2 through 5 shall apply in the same manner that such
			 sections apply to any document or other information sought from a covered
			 person.(2)ExceptionIf
			 any document or other information from the account of a person who is known to
			 be, or reasonably likely to be, a covered person is sought from a
			 communications service provider under section 2709 of title 18, United States
			 Code, the provisions of sections 2 through 5 governing criminal investigations
			 and prosecutions shall apply in the same manner that such sections apply to any
			 document or other information sought from a covered person in the course of a
			 criminal investigation or prosecution, except that clauses (i) and (iii) of
			 section 2(a)(2)(A) and the phrase particularly with reference to
			 directly establishing guilt or innocence in section 2(a)(2)(A)(ii)
			 shall not apply.(b)Notice and
			 opportunity provided to covered personsA Federal court may
			 compel the disclosure of a document or other information described in this
			 section only after the covered person from whose account the document or other
			 information is sought has been given—(1)notice from the
			 party seeking the document or other information through a subpoena or other
			 compulsory request, not later than the time at which such subpoena or request
			 is issued to the communications service provider; and(2)an opportunity to
			 be heard before the court before compelling testimony or the disclosure of a
			 document.(c)Exception to
			 notice requirementNotice under subsection (b)(1) may be delayed
			 for not more than 45 days if the Federal court involved determines by clear and
			 convincing evidence that such notice would pose a substantial threat to the
			 integrity of a criminal investigation, a national security investigation, or
			 intelligence gathering, or that exigent circumstances exist. This period may be
			 extended by the court for an additional period of not more than 45 days each
			 time the court makes such a determination.(d)Notice to
			 communications service providerIn all cases in which notice is
			 required to be provided to the covered person under this section, a copy of
			 such notice shall be provided simultaneously to the communications service
			 provider from whom disclosure is sought. Once it has received such notice, the
			 communications service provider shall not comply with the request for
			 disclosure unless and until disclosure is either ordered by the court or
			 authorized in writing by the covered person.7.Sources and work
			 product produced without promise or agreement of confidentialityNothing in this Act shall supersede, dilute,
			 or preclude any law or court decision compelling or not compelling disclosure
			 by a covered person or communications service provider of—(1)information
			 identifying a source who provided information without a promise or agreement of
			 confidentiality made by the covered person as part of engaging in journalism;
			 or(2)records, other
			 information, or contents of a communication obtained without a promise or
			 agreement that such records, other information, or contents of a communication
			 would be confidential.8.Procedures for
			 review and appeal(a)Conditions for
			 ex parte review or submissions under sealWith regard to any determination made by a
			 Federal court under this Act, upon a showing of good cause, that Federal court
			 may receive and consider submissions from the parties in camera or under seal,
			 and if the court determines it is necessary, ex parte.(b)Contempt of
			 courtWith regard to any determination made by a Federal court
			 under this Act, a Federal court may find a covered person to be in civil or
			 criminal contempt if the covered person fails to comply with an order of a
			 Federal court compelling disclosure of protected information.(c)To provide for
			 timely determinationWith regard to any determination to be made
			 by a Federal court under this Act, that Federal court, to the extent
			 practicable, shall make that determination not later than 30 days after the
			 date of receiving a motion requesting the court make that determination.(d)Expedited appeal
			 process(1)In
			 generalThe courts of appeal shall have jurisdiction—(A)of appeals by a
			 Federal entity or covered person of an interlocutory order of a Federal court
			 under this Act; and(B)in an appeal of a
			 final decision of a Federal court by a Federal entity or covered person, to
			 review any determination of a Federal court under this Act.(2)Expedition of
			 appealsIt shall be the duty of a Federal court to which an
			 appeal is made under this subsection to advance on the docket and to expedite
			 to the greatest possible extent the disposition of that appeal.9.Rule of
			 constructionNothing in this
			 Act may be construed to—(1)preempt any law or
			 claim relating to defamation, slander, or libel;(2)modify the
			 requirements of section 552a of title 5, United States Code, or Federal laws or
			 rules relating to grand jury secrecy (except that this Act shall apply in any
			 proceeding and in connection with any issue arising under that section or the
			 Federal laws or rules relating to grand jury secrecy);(3)create new
			 obligations, or affect or modify the authorities or obligations of a Federal
			 entity with respect to the acquisition or dissemination of information pursuant
			 to the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.);
			 or(4)preclude voluntary
			 disclosure of information to a Federal entity in a situation that is not
			 governed by this Act.10.Audit(a)In
			 generalThe Inspector General of the Department of Justice shall
			 perform a comprehensive audit of the use of this Act during the period
			 beginning on the date of enactment of this Act and ending on December 31, 2016.
			 The audit shall include an examination of each instance in which a court failed
			 to compel the disclosure of protected information under this Act, and whether
			 this Act has created any procedural impediments that have had a detrimental
			 operational impact on the activities of the Federal Bureau of
			 Investigation.(b)ReportNot
			 later than June 30, 2017, the Inspector General of the Department of Justice
			 shall submit to the Committee on the Judiciary and the Select Committee on
			 Intelligence of the Senate and the Committee on the Judiciary and the Permanent
			 Select Committee on Intelligence of the House of Representatives a report
			 containing the results of the audit conducted under subsection (a).(c)ReviewNot
			 later than 30 days before the submission of the report under subsection (b),
			 the Inspector General of the Department of Justice shall provide the report to
			 the Attorney General and the Director of National Intelligence. The Attorney
			 General or the Director of National Intelligence may provide such comments to
			 be included in the report submitted under subsection (b) as the Attorney
			 General or the Director of National Intelligence may consider necessary.(d)FormThe
			 report submitted under subsection (b) and any comments included under
			 subsection (c) shall be in unclassified form, but may include a classified
			 annex.11.DefinitionsIn this Act:(1)Communications
			 service providerThe term communications service
			 provider—(A)means any person
			 that transmits information of the customer’s choosing by electronic means;
			 and(B)includes a
			 telecommunications carrier, an information service provider, an interactive
			 computer service provider, and an information content provider (as such terms
			 are defined in section 3 or 230 of the Communications Act of 1934 (47 U.S.C.
			 153 and 230)).(2)Covered
			 personThe term covered person—(A)means a person
			 who—(i)with the primary
			 intent to investigate events and procure material in order to disseminate to
			 the public news or information concerning local, national, or international
			 events or other matters of public interest, regularly gathers, prepares,
			 collects, photographs, records, writes, edits, reports or publishes on such
			 matters by—(I)conducting
			 interviews;(II)making direct
			 observation of events; or(III)collecting,
			 reviewing, or analyzing original writings, statements, communications, reports,
			 memoranda, records, transcripts, documents, photographs, recordings, tapes,
			 materials, data, or other information whether in paper, electronic, or other
			 form;(ii)has such intent
			 at the inception of the process of gathering the news or information sought;
			 and(iii)obtains the news
			 or information sought in order to disseminate the news or information by means
			 of print (including newspapers, books, wire services, news agencies, or
			 magazines), broadcasting (including dissemination through networks, cable,
			 satellite carriers, broadcast stations, or a channel or programming service for
			 any such media), mechanical, photographic, electronic, or other means;(B)includes a
			 supervisor, employer, parent company, subsidiary, or affiliate of a person
			 described in subparagraph (A); and(C)does not include
			 any person who is or is reasonably likely to be—(i)a foreign power or
			 an agent of a foreign power, as those terms are defined in section 101 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801);(ii)a member or
			 affiliate of a foreign terrorist organization designated under section 219(a)
			 of the Immigration and Nationality Act (8 U.S.C. 1189(a));(iii)designated as a
			 Specially Designated Global Terrorist by the Department of the Treasury under
			 Executive Order No. 13224 (50 U.S.C. 1701);(iv)a specially
			 designated terrorist, as that term is defined in section 595.311 of title 31,
			 Code of Federal Regulations (or any successor thereto);(v)a terrorist
			 organization, as that term is defined in section 212(a)(3)(B)(vi)(II) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)(II));(vi)committing or
			 attempting to commit the crime of terrorism, as that offense is defined in
			 section 2331(5) or 2332b(g)(5) of title 18, United States Code;(vii)committing or
			 attempting the crime of providing material support, as that term is defined in
			 section 2339A(b)(1) of title 18, United States Code, to a terrorist
			 organization; or(viii)aiding,
			 abetting, or conspiring in illegal activity with a person or organization
			 defined in clauses (i) through (vii).(3)DocumentThe
			 term document means writings, recordings, and photographs, as
			 those terms are defined by rule 1001 of the Federal Rules of Evidence (28
			 U.S.C. App.).(4)Federal
			 entityThe term Federal entity means an entity or
			 employee of the judicial or executive branch or an administrative agency of the
			 Federal Government with the power to issue a subpoena or issue other compulsory
			 process.(5)Properly
			 classified informationThe term properly classified
			 information means information that is classified in accordance with any
			 applicable Executive orders, statutes, or regulations regarding classification
			 of information.(6)Protected
			 informationThe term protected information
			 means—(A)information
			 identifying a source who provided information under a promise or agreement of
			 confidentiality made by a covered person as part of engaging in journalism;
			 or(B)any records,
			 contents of a communication, documents, or information that a covered person
			 obtained or created—(i)as part of
			 engaging in journalism; and(ii)upon a promise or
			 agreement that such records, contents of a communication, documents, or
			 information would be confidential.1.Short titleThis Act may be cited as the
			 Free Flow of Information Act of
			 2013.2.Compelled disclosure
			 from covered journalists(a)Conditions for
			 compelled disclosureIn any proceeding or in connection with any
			 issue arising under Federal law, a Federal entity may not compel a covered
			 journalist to comply with a subpoena, court order, or other compulsory legal
			 process seeking to compel the disclosure of protected information, unless a
			 judge of the United States in the jurisdiction where the subpoena, court order,
			 or other compulsory legal process has been or would be issued determines, after
			 providing notice and an opportunity to be heard to such covered
			 journalist—(1)that the party seeking to
			 compel disclosure of the protected information has exhausted all reasonable
			 alternative sources (other than a covered journalist) of the protected
			 information; and(2)that—(A)in a criminal
			 investigation or prosecution—(i)if the party seeking to
			 compel disclosure is the Federal Government, based on public information or
			 information obtained from a source other than the covered journalist, there are
			 reasonable grounds to believe that a crime has occurred;(ii)based on public
			 information or information obtained from a source other than the covered
			 journalist, there are reasonable grounds to believe that the protected
			 information sought is essential to the investigation or prosecution or to the
			 defense against the prosecution;(iii)the Attorney General
			 certifies that the decision to request compelled disclosure was made in a
			 manner consistent with section 50.10 of title 28, Code of Federal Regulations,
			 if compelled disclosure is sought by a member of the Department of Justice in
			 circumstances governed by section 50.10 of title 28, Code of Federal
			 Regulations; and(iv)the covered journalist
			 has not established by clear and convincing evidence that disclosure of the
			 protected information would be contrary to the public interest, taking into
			 account both the public interest in gathering and disseminating the information
			 or news at issue and maintaining the free flow of information and the public
			 interest in compelling disclosure (including the extent of any harm to national
			 security); or(B)in a matter other than a
			 criminal investigation or prosecution, based on public information or
			 information obtained from a source other than the covered journalist—(i)the protected information
			 sought is essential to the resolution of the matter; and(ii)the party seeking to
			 compel disclosure of the protected information has established that the
			 interest in compelling disclosure clearly outweighs the public interest in
			 gathering and disseminating the information or news at issue and maintaining
			 the free flow of information.(b)Limitations on content
			 of informationA subpoena, court order, or other compulsory legal
			 process seeking to compel the disclosure of protected information under
			 subsection (a) shall, to the extent possible, be narrowly tailored in purpose,
			 subject matter, and period of time covered so as to avoid compelling disclosure
			 of peripheral, nonessential, or speculative information.(c)Rule of construction
			 for compelled disclosure from covered journalistsNothing in this
			 section shall be construed to preclude, in addition to the procedures required
			 under this section—(1)the requirement that a
			 Federal or governmental entity shall obtain a warrant for certain
			 communications, as set forth in section 2703 of title 18, United States Code
			 (commonly known as the Electronic Communications Privacy Act); or(2)the requirements and
			 procedures regarding search and seizure set forth in Rule 41 of the Federal
			 Rules of Criminal Procedure.3.Exception relating to
			 criminal conduct(a)In
			 generalSection 2 shall not apply to any information, record,
			 document, or item obtained as the result of the eyewitness observations of, or
			 obtained during the course of, alleged criminal conduct by the covered
			 journalist, including any physical evidence or visual or audio recording of the
			 conduct.(b)ExceptionThis
			 section shall not apply, and, subject to sections 4 and 5, section 2 shall
			 apply, if the alleged criminal conduct is the act of communicating the
			 documents or information at issue.4.Exception to prevent
			 death, kidnapping, substantial bodily injury, sex offenses against minors, or
			 incapacitation or destruction of critical infrastructureSection 2 shall not apply to any protected
			 information that is reasonably necessary to stop, prevent, or mitigate a
			 specific case of—(1)death;(2)kidnapping;(3)substantial bodily
			 harm;(4)conduct that constitutes
			 a criminal offense that is a specified offense against a minor (as those terms
			 are defined in section 111 of the Adam Walsh Child Protection and Safety Act of
			 2006 (42 U.S.C. 16911)), or an attempt or conspiracy to commit such a criminal
			 offense; or(5)incapacitation or
			 destruction of critical infrastructure (as defined in section 1016(e) of the
			 USA PATRIOT Act (42 U.S.C. 5195c(e))).5.Exception to prevent
			 terrorist activity or harm to the national security(a)In
			 generalSection 2 shall not apply to any protected information
			 if—(1)the party seeking to
			 compel disclosure is the Federal Government; and(2)(A)in a criminal
			 investigation or prosecution of the allegedly unlawful disclosure of properly
			 classified information, the court finds by a preponderance of the evidence that
			 the protected information for which compelled disclosure is sought would
			 materially assist the Federal Government in preventing or mitigating—(i)an act of terrorism;
			 or(ii)other acts that are
			 reasonably likely to cause significant and articulable harm to national
			 security; or(B)in any other criminal
			 investigation or prosecution, the court finds by a preponderance of the
			 evidence that the protected information for which compelled disclosure is
			 sought would materially assist the Federal Government in preventing,
			 mitigating, or identifying the perpetrator of—(i)an act of terrorism;
			 or(ii)other acts that have
			 caused or are reasonably likely to cause significant and articulable harm to
			 national security.(b)DeferenceIn
			 assessing the existence or extent of the harm described in subsection (a), a
			 Federal court shall give appropriate deference to a specific factual showing
			 submitted to the court by the head of any executive branch agency or department
			 concerned.(c)Relationship to section
			 2Subsection (a) shall not apply, and, subject to sections 3 and
			 4, section 2 shall apply, to any criminal investigation or prosecution of the
			 allegedly unlawful disclosure of properly classified information other than one
			 in which the protected information is sought by the Federal Government to
			 prevent or mitigate the harm specified in subsection (a)(2)(A). In considering
			 the extent of any harm to national security when applying section 2 to such
			 cases, a Federal court shall give appropriate deference to any specific factual
			 showing submitted to the court by the head of any executive branch agency or
			 department concerned.(d)Subsequent unlawful
			 disclosureThe potential for a subsequent unlawful disclosure of
			 information by the source sought to be identified shall not, by itself and
			 without any showing of additional facts beyond such potential disclosure, be
			 sufficient to establish that compelled disclosure of the protected information
			 would materially assist the Federal Government in preventing or
			 mitigating—(1)an act of terrorism;
			 or(2)other acts that are
			 reasonably likely to cause significant and articulable harm to national
			 security.6.Compelled disclosure
			 from covered service providers(a)Conditions for
			 compelled disclosure(1)In
			 generalExcept as provided in paragraph (2), if any document or
			 other information from the account of a person who is known to be, or
			 reasonably likely to be, a covered journalist is sought from a covered service
			 provider, sections 2 through 5 shall apply in the same manner that such
			 sections apply to any document or other information sought from a covered
			 journalist.(2)ExceptionIf
			 any document or other information from the account of a person who is known to
			 be, or reasonably likely to be, a covered journalist is sought from a covered
			 service provider under section 2709 of title 18, United States Code, the
			 provisions of sections 2 through 5 governing criminal investigations and
			 prosecutions shall apply in the same manner that such sections apply to any
			 document or other information sought from a covered journalist in the course of
			 a criminal investigation or prosecution, except that clauses (i) and (iii) of
			 section 2(a)(2)(A) shall not apply.(b)Notice and opportunity
			 provided to covered journalistsA judge of the United States may
			 compel the disclosure of a document or other information described in this
			 section only after the covered journalist from whose account the document or
			 other information is sought has been given—(1)notice from the party
			 seeking the document or other information through a subpoena or other
			 compulsory request, not later than the time at which such subpoena or request
			 is issued to the covered service provider; and(2)an opportunity to be
			 heard before the judge of the United States before compelling testimony or the
			 disclosure of a document.(c)Exception to notice
			 requirement(1)In
			 generalNotice and opportunity to be heard under subsection (b)
			 may be delayed for not more than 45 days if the judge of the United States
			 involved determines by clear and convincing evidence that such notice would
			 pose a clear and substantial threat to the integrity of a criminal
			 investigation, would risk grave harm to national security, or would present an
			 imminent risk of death or serious bodily harm.(2)ExtensionThe
			 45-day period described in paragraph (1) may be extended by the court for 1
			 additional period of not more than 45 days if the judge of the United States
			 involved makes a new and independent determination by clear and convincing
			 evidence that providing notice to the covered journalist would pose a clear and
			 substantial threat to the integrity of a criminal investigation, would risk
			 grave harm to national security, or would present an imminent risk of death or
			 serious bodily harm under current circumstances.(3)Substantial threat to
			 the integrity of a criminal investigationFor purposes of this
			 subsection, a substantial threat to the integrity of a criminal investigation
			 exists when the judge of the United States involved finds, by clear and
			 convincing evidence, that the target of the investigation may learn of the
			 investigation and destroy evidence if notice is provided.(4)Protective
			 ordersFor purposes of a determination under this subsection, the
			 judge of the United States involved shall consider whether providing notice
			 pursuant to a protective order to the covered journalist may mitigate any clear
			 and substantial threat to the integrity of a criminal investigation, any risk
			 of grave harm to national security, or any imminent risk of death or serious
			 bodily harm.(d)Notice to covered
			 service providerIn all cases in which notice is required to be
			 provided to the covered journalist under this section, a copy of such notice
			 shall be provided simultaneously to the covered service provider from whom
			 disclosure is sought. Once it has received such notice, the covered service
			 provider shall not comply with the request for disclosure unless and until
			 disclosure is either ordered by the court or authorized in writing by the
			 covered journalist.(e)Rule of construction
			 for delayed noticeThe delayed notice requirements in this
			 section shall be construed to supersede the requirements for delayed notice set
			 forth in sections 2703 and 2705(a) of title 18, United States Code.7.Sources and work product
			 produced without promise or agreement of confidentialityNothing in this Act shall supersede, dilute,
			 or preclude any law or court decision compelling or not compelling disclosure
			 by a covered journalist or covered service provider of—(1)information identifying a
			 source who provided information without a promise or agreement of
			 confidentiality made by the covered journalist as part of engaging in
			 journalism; or(2)records, other
			 information, or contents of a communication obtained without a promise or
			 agreement that such records, other information, or contents of a communication
			 would be confidential.8.Procedures for review
			 and appeal(a)Conditions for ex parte
			 review or submissions under sealWith regard to any determination
			 made by a judge of the United States under this Act, upon a showing of good
			 cause, that judge of the United States may receive and consider submissions
			 from the parties in camera or under seal, and if the court determines it is
			 necessary, ex parte.(b)Contempt of
			 courtWith regard to any determination made by a judge of the
			 United States under this Act, a judge of the United States may find a covered
			 journalist to be in civil or criminal contempt if the covered journalist fails
			 to comply with an order of a judge of the United States compelling disclosure
			 of protected information.(c)To provide for timely
			 determinationWith regard to any determination to be made by a
			 judge of the United States under this Act, that judge of the United States, to
			 the extent practicable, shall make that determination not later than 30 days
			 after the date of receiving a motion requesting the court make that
			 determination.(d)Expedited appeal
			 process(1)In
			 generalThe courts of appeal shall have jurisdiction—(A)of appeals by a Federal
			 entity or covered journalist of an interlocutory order of a judge of the United
			 States under this Act; and(B)in an appeal of a final
			 decision of a judge of the United States by a Federal entity or covered
			 journalist, to review any determination of a judge of the United States under
			 this Act.(2)Expedition of
			 appealsIt shall be the duty of a Federal court to which an
			 appeal is made under this subsection to advance on the docket and to expedite
			 to the greatest possible extent the disposition of that appeal.9.Rule of
			 constructionNothing in this
			 Act may be construed to—(1)preempt any law or claim
			 relating to defamation, slander, or libel;(2)modify the requirements
			 of section 552a of title 5, United States Code, or Federal laws or rules
			 relating to grand jury secrecy (except that this Act shall apply in any
			 proceeding and in connection with any issue arising under that section or the
			 Federal laws or rules relating to grand jury secrecy);(3)create new obligations,
			 or affect or modify the authorities or obligations of a Federal entity with
			 respect to the acquisition or dissemination of information pursuant to the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.);
			 or(4)preclude voluntary
			 disclosure of information to a Federal entity in a situation that is not
			 governed by this Act.10.Audit(a)In
			 generalThe Inspector General of the Department of Justice shall
			 perform a comprehensive audit of the use of this Act during the period
			 beginning on the date of enactment of this Act and ending on December 31, 2016.
			 The audit shall include an examination of each instance in which a court failed
			 to compel the disclosure of protected information under this Act, and whether
			 this Act has created any procedural impediments that have had a detrimental
			 operational impact on the activities of the Federal Bureau of
			 Investigation.(b)ReportNot
			 later than June 30, 2017, the Inspector General of the Department of Justice
			 shall submit to the Committee on the Judiciary and the Select Committee on
			 Intelligence of the Senate and the Committee on the Judiciary and the Permanent
			 Select Committee on Intelligence of the House of Representatives a report
			 containing the results of the audit conducted under subsection (a).(c)ReviewNot
			 later than 30 days before the submission of the report under subsection (b),
			 the Inspector General of the Department of Justice shall provide the report to
			 the Attorney General and the Director of National Intelligence. The Attorney
			 General or the Director of National Intelligence may provide such comments to
			 be included in the report submitted under subsection (b) as the Attorney
			 General or the Director of National Intelligence may consider necessary.(d)FormThe
			 report submitted under subsection (b) and any comments included under
			 subsection (c) shall be in unclassified form, but may include a classified
			 annex.11.DefinitionsIn this Act:(1)Covered
			 journalist(A)DefinitionThe
			 term covered journalist—(i)(I)means a person
			 who—(aa)is, or on the relevant
			 date, was, an employee, independent contractor, or agent of an entity or
			 service that disseminates news or information by means of newspaper; nonfiction
			 book; wire service; news agency; news website, mobile application or other news
			 or information service (whether distributed digitally or otherwise); news
			 program; magazine or other periodical, whether in print, electronic, or other
			 format; or through television or radio broadcast, multichannel video
			 programming distributor (as such term is defined in section 602(13) of the
			 Communications Act of 1934 (47 U.S.C. 522(13)), or motion picture for public
			 showing;(bb)with the primary intent
			 to investigate events and procure material in order to disseminate to the
			 public news or information concerning local, national, or international events
			 or other matters of public interest, engages, or as of the relevant date
			 engaged, in the regular gathering, preparation, collection, photographing,
			 recording, writing, editing, reporting or publishing on such matters by—(AA)conducting
			 interviews;(BB)making direct
			 observation of events; or(CC)collecting, reviewing,
			 or analyzing original writings, statements, communications, reports, memoranda,
			 records, transcripts, documents, photographs, recordings, tapes, materials,
			 data, or other information whether in paper, electronic, or other form;(cc)had such intent at the
			 inception of the process of gathering the news or information sought;
			 and(dd)obtained the news or
			 information sought in order to disseminate the news or information to the
			 public; or(II)means a person
			 who—(aa)at the inception of the
			 process of gathering the news or information sought, had the primary intent to
			 investigate issues or events and procure material in order to disseminate to
			 the public news or information concerning local, national, or international
			 events or other matters of public interest, and regularly conducted interviews,
			 reviewed documents, captured images of events, or directly observed
			 events;(bb)obtained the news or
			 information sought in order to disseminate it by means of a medium set out in
			 subclause (I)(aa) of this section; and(cc)either—(AA)would have been included
			 in the definition in subclause (I)(aa) of this section for any continuous
			 one-year period within the 20 years prior to the relevant date or any
			 continuous three-month period within the 5 years prior to the relevant
			 date;(BB)had substantially
			 contributed, as an author, editor, photographer, or producer, to a significant
			 number of articles, stories, programs, or publications by a medium set out in
			 subclause (I)(aa) of this section within 5 years prior to the relevant date;
			 or(CC)was a student
			 participating in a journalistic medium at an institution of higher education
			 (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002)) on the relevant date;(ii)includes a supervisor,
			 editor, employer, parent company, subsidiary, or affiliate of a person
			 described in subclause (I) or (II) of clause (i); and(iii)does not include any
			 person or entity—(I)whose principal function,
			 as demonstrated by the totality of such person or entity's work, is to publish
			 primary source documents that have been disclosed to such person or entity
			 without authorization; or(II)who is or is reasonably
			 likely to be—(aa)a foreign power or an
			 agent of a foreign power, as those terms are defined in section 101 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801);(bb)a member or affiliate of
			 a foreign terrorist organization designated under section 219(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1189(a));(cc)designated as a
			 Specially Designated Global Terrorist by the Department of the Treasury under
			 Executive Order 13224 (66 Fed. Reg. 49079);(dd)a specially designated
			 terrorist, as that term is defined in section 595.311 of title 31, Code of
			 Federal Regulations (or any successor thereto);(ee)a terrorist
			 organization, as that term is defined in section 12(a)(3)(B)(vi)(II) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)(II));(ff)committing or attempting
			 to commit the crime of terrorism, as that offense is defined in section 2331(5)
			 or 2332b(g)(5) of title 18, United States Code;(gg)committing or attempting
			 the crime of providing material support, as that term is defined in section
			 2339A(b)(1) of title 18, United States Code, to a terrorist organization;
			 or(hh)aiding, abetting, or
			 conspiring in illegal activity with a person or organization defined in items
			 (aa) through (gg).(B)Judicial
			 discretionIn the case of a person that does not fit within the
			 definition of covered journalist described in subclause (I) or
			 (II) of paragraph (A)(i), a judge of the United States may exercise discretion
			 to avail the person of the protections of this Act if, based on specific facts
			 contained in the record, the judge determines that such protections would be in
			 the interest of justice and necessary to protect lawful and legitimate
			 news-gathering activities under the specific circumstances of the case.(2)Covered service
			 providerThe term covered service provider
			 means—(A)any person that transmits
			 information of the customer's choosing by electronic means;(B)a telecommunications
			 carrier or an information service, as defined in section 3 of the
			 Communications Act of 1934 (47 U.S.C. 153);(C)an interactive computer
			 service or an information content provider, as defined in section 230 of the
			 Communications Act of 1934 (47 U.S.C. 230);(D)a remote computing
			 service, as defined in section 2711 of title 18, United States Code;(E)an electronic
			 communications service, as defined in section 2510 of title 18, United States
			 Code; or(F)any commercial entity
			 that maintains records related to a covered journalist.(3)DocumentThe
			 term document means writings, recordings, and photographs, as
			 those terms are defined by rule 1001 of the Federal Rules of Evidence (28
			 U.S.C. App.).(4)Federal
			 entityThe term Federal entity means an entity or
			 employee of the judicial or executive branch or an administrative agency of the
			 Federal Government with the power to issue a subpoena or issue other compulsory
			 process.(5)Judge of the United
			 StatesThe term judge of the United States includes
			 judges of the courts of appeals, district courts, Court of International Trade
			 and any court created by Act of Congress, the judges of which are entitled to
			 hold office during good behavior, as defined in section 451 of title 28, United
			 States Code.(6)Properly classified
			 informationThe term properly classified information
			 means information that is classified in accordance with any applicable
			 Executive orders, statutes, or regulations regarding classification of
			 information.(7)Protected
			 informationThe term protected information
			 means—(A)information identifying a
			 source who provided information under a promise or agreement of confidentiality
			 made by a covered journalist as part of engaging in journalism; or(B)any records, contents of
			 a communication, documents, or information that a covered journalist obtained
			 or created—(i)as part of engaging in
			 journalism; and(ii)upon a promise or
			 agreement that such records, contents of a communication, documents, or
			 information would be confidential.(8)Relevant
			 dateThe term relevant date means the date on which
			 the protected information sought was obtained or created by the person
			 asserting protection under this Act.November 6, 2013Reported with an amendment